UNION TITLE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Union Title Co. v. CommissionerDocket No. 5319.United States Board of Tax Appeals5 B.T.A. 61; 1926 BTA LEXIS 1991; October 13, 1926, Decided *1991 Dan J. Chapin, Esq., for the petitioner.  D. D. Shepard, Esq., for the respondent.  LANSDON *61  LANSDON: This appeal is from a deficiency of $4,964.95, income and profits taxes for the calendar years 1919, 1920 and 1921.  The deficiency arises from the refusal of the Commissioner to allow as invested capital, at the time of the organization of the company, any amount in excess of the full amount paid in 1903 for the capital stock and assets of Reed & Burt, from whom all the assets of the taxpayer were purchased.  The petitioner called three witnesses to testify at the hearing.  None of such witnesses was an officer of the Union Title Co. or qualified in any way to testify as to the issues in controversy.  There is no evidence in the record sufficient to warrant the Board in disturbing the Commissioner's determination.  Judgment will be entered for the Commissioner.